In re Dear’s Serenity House, LLC; Proassurance Specialty Insurance Co., Inc.; Wilson, Alicia V.; Wilson, Kate Temple; Maronge, Jonathan; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, No. 11-13071; to the Court of Appeal, Fourth Circuit, No. 2012-C-1574.
Granted. The original plaintiff must have a right of action for an amending petition to be able to relate back. See Delaney v. Amite Homes, Inc., 12-1640 (La.10/26/12), 101 So.3d 445. It is undisputed that the administratrix did not have a right of action to assert claims for wrongful death and survival action. Therefore, the administratrix’s suit could not have interrupted prescription on Mr. Maronge’s claims. Accordingly, the writ is granted, and the judgment of the district *785court denying relator’s exceptions is reversed.
JOHNSON, C.J., would deny the writ.
KNOLL and WEIMER, JJ., would deny the writ.